Citation Nr: 0201261	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for rhinitis.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pharyngitis.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for an ear disorder.  

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had confirmed active service from September 1970 
to December 1970.  The record also shows that he served as a 
member of the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board remanded the case in June 1995 for additional 
development.  Thereafter, following a continued denial by the 
RO, the Board denied the appeal in a May 1997 decision.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims as of March 1, 1999) (Court).  In an 
October 1998 Order, the Court vacated the Board decision due 
to a change in the applicable law and remanded the case for 
readjudication.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

The Board again denied the veteran's appeal in a June 1999 
decision.  The veteran appealed that decision to the Court as 
well.  In a March 2001 Order, the Court vacated the Board 
decision and remanded the matter for consideration of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The case is now before the Board for final appellate review.  

The Board notes that, after the June 1999 Board decision, the 
veteran submitted documents to the RO and to the Board in 
2000 and 2001.  Generally, if pertinent evidence is received 
after an appeal is initiated, VA regulations provide that the 
veteran and his representative must be furnished a 
supplemental statement of the case.  38 C.F.R. § 19.37 
(2001); see 38 C.F.R. § 20.1304 (referring a case to the RO 
for preparation of a supplemental statement of the case 
unless procedural right is waived).  In this case, the 
documents submitted by the veteran consist of a list of 
medical providers, pharmacies, and prescription information.  
The Board finds that this information in itself is not 
relevant to the claim.  Therefore, referral to the RO for a 
supplemental statement of the case is not required.  

Finally, the Board notes that, in a September 2001 letter, 
the veteran listed multiple disorders he wished to add to his 
claim for service connection.  From a review of the claims 
folder, it appears that the RO has adjudicated claims for 
several of the disorders listed.  The matter is referred to 
the RO for review and adjudication of new claims as 
appropriate.  For any disorder for which there is a prior, 
final denial, the RO should notify the veteran of the need to 
submit new and material evidence to reopen the claim, if 
desired.     
   


FINDINGS OF FACT

1.  The RO denied claims for service connection for residuals 
of a back injury, residuals of a left knee injury, rhinitis, 
pharyngitis, residuals of a neck injury, and an ear disorder 
in an April 1976 rating decision.  Although notified of that 
decision, the veteran did not initiate an appeal.  

2.  Evidence received since the April 1976 rating decision 
either duplicates or is cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter at issue, or is not so significant as to require 
consideration with all the evidence of record in order to 
fairly adjudicate the merits of the claim.   


CONCLUSIONS OF LAW

1.  The April 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  No new and material evidence has been received to reopen 
claims for service connection for residuals of a back injury, 
residuals of a left knee injury, rhinitis, pharyngitis, 
residuals of a neck injury, and an ear disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the February 1992 rating decision, December 1992 statement of 
the case, and subsequent supplemental statements of the case, 
the RO provided the veteran with the applicable laws and 
regulations and gave notice as to the types of evidence 
needed to substantiate his claim.  Also, the veteran and his 
representative have been afforded the opportunity to present 
additional evidence and argument concerning the change in the 
law effected by Hodge, as well as the VCAA.  The veteran has 
not identified any VA treatment records relevant to his 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).   

The veteran alleges that VA has not satisfied its duty to 
assist.  Specifically, he argues that VA has not secured 
records from every one of the 309 medical providers, 
pharmacies, and stores listed in a 105-page document he 
prepared.  Generally, the duty to assist a claimant in an 
attempt to reopen his claim has been limited to evidence that 
is relevant to the claim.  See Counts v. Brown, 6 Vet. App. 
473 (1994) (duty to assist may be triggered although veteran 
has not produced new and material evidence if statements 
indicate pertinent records may exist); Gobber v. Derwinski, 2 
Vet. App. 470 (1992) (duty to assist is limited to documents 
which are by description facially relevant and material to 
the veteran's claim); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (VA is not required to search for and obtain evidence 
which would not affect the result of the claim).  In this 
case, the relevant inquiry is whether any of the disorders at 
issue was incurred or aggravated during active military, 
naval, or air service.  The veteran had not provided any 
showing that any of the records from the listed sources 
contain evidence relevant to the appeal.  Absent such a 
showing, there is not duty to engage in a "fishing 
expedition" of such large proportions.  

With respect to the VCAA, the Board notes that the new 
implementing regulations redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran filed his claim in November 1991, the amended 
regulations do not apply.  

Even if the provisions in question were applicable, the VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Specifically, VA must make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,630 - 45,631 (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1), (2), and (3)).  
Generally, a claimant must provide enough information to 
identify and locate the existing records, including the 
custodian holding the records, the approximate time frame 
covered by the records, and the medical condition for which 
treatment was provided, if applicable.  66 Fed. Reg. at 
45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(1)(i) and (3)).  

In this case, the veteran had not provided completed 
authorizations with the requisite approximate time frames and 
identification of the disorder treated.  More importantly, 
the Board again emphasizes that he has not offered any 
explanation as to the relevance of those records to the 
issues currently on appeal.  Records that document medical 
treatment without comment or insight as to the crux of the 
issues on appeal, i.e., service incurrence or aggravation, 
cannot be relevant.   

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his claims, including two 
hearing presentations before the Board.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

The veteran submitted his original service connection claim 
in December 1975.  In an April 1976 rating decision, the RO 
service connection for residuals of a back injury, residuals 
of a left knee injury, rhinitis, pharyngitis, residuals of a 
neck injury, and an ear disorder.  Although notified of that 
decision, the veteran did not initiate an appeal.  Therefore, 
the RO's decision of April 1976 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge, supra.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the April 1976 RO decision 
consists of service medical records, records dated in 
February 1973 from H. Whigham, Jr., M.D., and a March 1976 
statement from K. Gerwin, M.D.  The RO denied service 
connected for the claimed disorders because there was no 
evidence relating the disorders to active duty service.  
Specifically, the RO found that the back and knee injuries 
existed prior to commencing active duty and were not 
aggravated during active duty.  

Evidence received since the April 1976 rating decision 
consists of copies of service records dated in July 1969 and 
August 1969; records from W. Crutchlow, M.D., dated from 1975 
to 1976; records from C. Kaplan, M.D., dated from 1994 to 
1995; a December 1995 statement from M. Kurgens, A.C.S.W., 
L.C.S.W.; records from D. Kirby, M.D., dated from 1994 to 
1995; records from A. Sismanis, M.D., dated from 1989 to 
1992; records from S. Schnoll, M.D., Ph.D., dated from 1991 
to 1995; records from H. Young, M.D., dated from 1990 to 
1992; records from N. Zasler, M.D., dated from 1992 to 1995; 
records from L. Fisher, M.D., dated from 1987 to 1988; 
assorted records from various physicians and other providers 
at the Medical College of Virginia, dated from 1986 to 1992; 
various written statements from the veteran dated from 
November 1991 to September 2001; and testimony from the 
veteran during Board hearings in May 1995 and March 1997.  

Upon careful review of the record, the Board finds no new and 
material evidence to reopen any of the veteran's claims for 
service connection.  Initially, the Board notes that records 
dated in 1969 received after the April 1976 rating decision 
are duplicates of evidence previously considered and are be 
definition not new and material.  Similarly, the veteran's 
statements indicating that he was injured in service are 
cumulative of assertions considered at the time of the April 
1976 rating decision.  Cumulative evidence is not new and 
material.  

With respect to the medical evidence of record, the Board 
finds that the vast majority does not bear directly and 
substantially on the issue at hand, i.e., whether any of the 
claimed disorders was incurred or aggravated during the 
veteran's period of active duty.  That is, the medical 
evidence pertains to recent or current treatment specifically 
connected to incidents or injuries years after the veteran's 
active service.  The records reflect treatment following 
motor vehicle accidents in 1988, 1991, and 1992, and a work-
related injury in 1985.  The records also note the occurrence 
of a motor vehicle accident in 1977.  Nearly all of the 
records are completely silent as to the veteran's history of 
military service or any injury suffered therein.  Such 
evidence is therefore not relevant to the current appeal and 
therefore not new and material.  

The Board acknowledges that April 1975 records from Dr. 
Crutchlow refer to a back injury four years before while the 
veteran was in the army.  In addition, some records from the 
Medical College of Virginia include references to injuries 
suffered in the military beginning in 1968.  The December 
1995 statement from Ms. Kurgens contains a general 
description from the veteran of injuries sustained in 
service.  However, the statements reflected in these records 
constitute only history provided by the veteran, which is 
cumulative of evidence previously of record.  Moreover, the 
records show only references to injuries in service; they do 
not provide any relationship or nexus between any of the 
veteran's current disorder and the reported historical 
injury.  In that respect, the records again do not bear 
directly and substantially on the matter at issue.      

Finally, with respect to the veteran's written statements and 
oral testimony, the Board finds that it is not new and 
material evidence.  Generally, assertions that he was injured 
in service are cumulative of evidence considered for the 
April 1976 rating decision.  Other statements offered by the 
veteran, specifically testimony reflecting his personal 
opinion as to disorders being aggravated in service or by 
post-service incidents, are also not new and material.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, such lay 
statements from the veteran offering opinions as to the 
causation of his alleged disorders are not relevant to the 
appeal.   

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claims for service 
connection for residuals of a back injury, residuals of a 
left knee injury, rhinitis, pharyngitis, residuals of a neck 
injury, and an ear disorder, the claim are not reopened.  The 
appeal is denied.  



ORDER

As no new and material evidence has been received to reopen 
claims for service connection for residuals of a back injury, 
residuals of a left knee injury, rhinitis, pharyngitis, 
residuals of a neck injury, and an ear disorder, the claims 
are not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

